     Case 1:19-cv-01620-DAD-BAM Document 18 Filed 04/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11       STEVEN DEON TURNER, JR.,                        Case No. 1:19-cv-01620-DAD-BAM (PC)
12                          Plaintiff,                   ORDER REGARDING PLAINTIFF’S
                                                         NOTICE OF VOLUNTARY DISMISSAL
13             v.
                                                         (ECF No. 17)
14       SALORIO, et al.,
15                          Defendants.
16

17            Plaintiff Steven Deon Turner, Jr. (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19            On April 24, 2020, the Court screened Plaintiff’s first amended complaint and issued

20   findings and recommendations to dismiss this action for failure to state a cognizable federal claim

21   for relief. (ECF No. 16.) On April 27, 2020, Plaintiff filed the instant notice of voluntary

22   dismissal.1 (ECF No. 17.) In his notice, Plaintiff states that wishes to voluntarily dismiss this

23   case. (Id.)

24            “[U]nder Rule 41(a)(1)(A)(i), a plaintiff has an absolute right to voluntarily dismiss his

25   action prior to service by the defendant of an answer or a motion for summary judgment.”

26
27   1
       The Court notes that Plaintiff’s notice of voluntary dismissal is dated April 23, 2020, and
     therefore it appears Plaintiff’s notice and the Court’s findings and recommendations would have
28   crossed in the mail.
                                                        1
     Case 1:19-cv-01620-DAD-BAM Document 18 Filed 04/29/20 Page 2 of 2

 1   Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

 2   (quotation and citation omitted). “[A] dismissal under Rule 41(a)(1) is effective on filing, no

 3   court order is required, the parties are left as though no action had been brought, the defendant

 4   can’t complain, and the district court lacks jurisdiction to do anything about it.” Id. at 1078. No

 5   defendant has been served in this action and no defendant has filed an answer or motion for

 6   summary judgment.

 7          Accordingly, this action is terminated by operation of law without further order from the

 8   Court. Fed. R. Civ. P. 41(a)(1)(A)(i). The Clerk of the Court is directed to terminate all pending

 9   motions and deadlines, and close this case.

10
     IT IS SO ORDERED.
11

12      Dated:     April 29, 2020                             /s/ Barbara    A. McAuliffe              _
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
